DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the information of a viewpoint" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites “information of a predetermined number of viewpoints” there is no specific recitation of any one particular viewpoint and it is unclear if this is meant to reference a single one of 

 Claim 15 recites the limitation "the information of a viewpoint" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  While claim 15 earlier recites “information of a predetermined number of viewpoints” there is no specific recitation of any one particular viewpoint and it is unclear if this is meant to reference a single one of the predetermined number, each of the predetermined number, or a completely different viewpoint.

Claim limitation “transmission unit”, as recited in claims 1, 4-9, 14, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as the specification does not include any specific description regarding the claimed “transmission unit”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “reception unit”, as recited in claims 15, 18-20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim limitation “processing unit”, as recited in claims 15-18, 20, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as the specification does not include any specific description regarding the claimed “transmission unit”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di et al. (Di) (US 2020/0145736 A1).
As to claim 1, Di discloses a transmission device (Fig. 7, 701; paragraph 123-125) comprising:


As to claim 2, Di discloses wherein the wide viewing angle image is a projection picture obtained by cutting out part or all of a spherical captured image and performing plane packing for the cutout spherical captured image (mapping cut portions of the spherical image to a plane view; see Fig. 1-2, paragraph 99).

As to claim 3, Di discloses wherein the information of a viewpoint includes s1301information of an azimuth angle and an elevation angle indicating a position of the viewpoint (metadata defining viewpoints using azimuth and elevation angles; paragraph 104-107, 135-136).

As to claim 4, Di discloses wherein the transmission unit inserts the rendering meta information into a layer of the coded stream and/or a layer of a container including the coded stream and transmits the rendering meta information (paragraph 88-96, 125).

As to claim 5, Di discloses wherein the transmission unit further transmits a metafile including meta information regarding the coded stream, and the metafile 

As to claim 6, Di discloses wherein the container is an ISOBMFF (paragraph 90-93), and the transmission unit inserts the rendering meta information into a moov box and transmits the rendering meta information (paragraph 90-93, 124-125).

As to claim 7, Di discloses wherein the container is an ISOBMFF (paragraph 90-93), and the transmission unit transmits the rendering meta information, using a track different from a track including the coded stream obtained by encoding image data of the wide viewing angle image (metadata tracks vs paragraph 90-93, 101, 111, 124-125).

As to claim 10, Di discloses wherein the coded stream obtained by encoding image data of the wide viewing angle image is a coded stream corresponding to each divided region obtained by dividing the wide viewing angle image (individually encoded spatial object regions; Fig. 1-6, paragraph 97-109).

As to claim 11, Di discloses wherein the coded stream of each divided region is obtained by individually encoding each divided region of the wide viewing angle image (individually encoded spatial object regions; Fig. 1-6, paragraph 97-109).



As to claim 13, Di discloses wherein the information of a viewpoint includes information of a divided region where the viewpoint is located (metadata defining individually encoded spatial object regions; Fig. 1-6, paragraph 97-109, 124-125).

As to claim 14, Di discloses a transmission method (paragraph 123-125) comprising the step of by a transmission unit (7012, paragraph 125), transmitting a coded stream obtained by encoding image data of a wide viewing angle image (encoding a wide view video, including a full 360 degrees; paragraph 97-100, 124) and transmitting information of a predetermined number of viewpoints registered in groups (metadata describing coordinates and spatial information for different viewpoints; Fig. 2-4; paragraph 99-114, 124).

As to claim 15, Di discloses a reception device (Fig. 7, 10; 702, 1000) comprising:
a reception unit (1010) configured to receive a coded stream (paragraph 186) obtained by encoding image data of a wide viewing angle image and receive information of a predetermined number of viewpoints registered in groups; and


As to claim 16, Di discloses wherein the processing unit uses the information of a viewpoint of a group determined according to an attribute of a user or contract content (paragraph 97, 100-102).

As to claim 17, Di discloses wherein the processing unit obtains the display image data having a position indicated by the information of a viewpoint selected by a user operation as a center position (location information defines center point of view; paragraph 103-106).

As to claim 18, Di discloses wherein the reception unit receives, as the coded stream obtained by encoding image data of the wide viewing angle image, a coded stream corresponding to each divided region obtained by dividing the wide viewing angle image (metadata defining individually encoded spatial object regions; Fig. 1-6, paragraph 97-109, 124-125), and the processing unit decodes coded streams of a predetermined number of divided regions to be used for obtaining the display image data, of the coded streams each corresponding to each divided region (paragraph 97-109, 124-125, 172).



As to claim 20, Di discloses a reception method comprising:
a reception step of receiving a coded stream (paragraph 186) obtained by encoding image data of a wide viewing angle image (Fig. 1-2; paragraph 99-101, 124-125, 172) and receiving rendering meta information including information of a predetermined number of viewpoints registered in groups, by a reception unit (paragraph 99-101, 124-125, 172); and
a processing step of processing the image data of a wide viewing angle image (paragraph 190) obtained by decoding the coded stream (paragraph 101, 142, 184) on a basis of the rendering meta information to obtain display image data, by a processing unit (paragraph 101, 124-125, 172).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Di in view of Iguchi et al. (Iguchi) (US 2016/0173919 A1).
As to claim 8, while Di discloses wherein the transmission unit inserts the rendering meta information a container, he fails to specifically disclose wherein the container is an MPEG2-TS, and the transmission unit inserts the rendering meta information into a program map table and transmits the rendering meta information.
	In an analogous art, Iguchi discloses a system for transmitting a media stream wherein meta information is inserted into an MPEG2-TS (paragraph 147-148, 168, 216, 281, 348), and the transmission unit inserts the meta information into a program map table and transmits the meta information (paragraph 281, 343-344, 348, 352) so as to take advantage of a widely known and established method and format for transmitted media content, such as MPEG-TS via DASH (paragraph 148, 348-352).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di’s system to include wherein the container is an MPEG2-TS, and the transmission unit inserts the rendering meta information into a program map table and transmits the rendering meta information, as taught in combination with Iguchi, for the typical benefit of taking advantage of a widely known and established method and format for transmitted media content and associated meta information.

As to claim 9, while Di discloses wherein the transmission unit inserts the rendering meta information a container, he fails to specifically disclose wherein the 
	In an analogous art, Iguchi discloses a system for transmitting a media stream wherein meta information is inserted into an MMT stream (paragraph 147-148, 168, 281, 348), and the transmission unit inserts the meta information into a MMT package table and transmits the meta information (paragraph 281, 343-344, 348-352) so as to take advantage of a widely known and established method and format for transmitted media content, such as MMT (paragraph 148, 168, 348-352).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di’s system to include wherein the container is an MMT stream, and the transmission unit inserts the rendering meta information into an MMT package table and transmits the rendering meta information, as taught in combination with Iguchi, for the typical benefit of taking advantage of a widely known and established method and format for transmitted media content and associated meta information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/Primary Examiner, Art Unit 2424